J-A12018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SANDEEP BHARADWAJ                               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                       v.

DHANSHREE P. TEJALE-BHARADWAJ

                            Appellant                No. 2147 EDA 2015


                      Appeal from the Order June 15, 2015
               In the Court of Common Pleas of Delaware County
                         Civil Division at No(s): 14-995


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                      FILED SEPTEMBER 30, 2016

       Appellant, Dhanshree P. Tejale-Bharadwaj (“Wife”), appeals from the

bifurcated order divorcing her from Sandeep Bharadwaj (“Husband”). Wife

contends that the trial court did not have jurisdiction to enter the bifurcated

order, or, in the alternative, that the trial court erred in not granting

reconsideration of the underlying order granting bifurcation. After careful

review, we affirm.

       Husband and Wife were married in India on October 21, 2004. The

parties physically separated on October 21, 2010. In 2014, Husband, living

in Delaware County, filed a complaint in no-fault divorce and included a
____________________________________________


*
 Former Justice specially assigned to the Superior Court. President Judge
Emeritus Stevens did not participate in the consideration or decision of this
matter.
J-A12018-16


count for equitable distribution. Wife filed an answer also seeking a no-fault

divorce,   as   well   as   asserting   fault   grounds   against   Husband.   Wife

furthermore alleged the existence of “an action for separation … filed in India

on October 10, 2013 which remains pending … in which [Wife] sought

alimony and child support.”

      On July 7, 2014, Husband filed an affidavit for no-fault divorce under

23 Pa.C.S.A. § 3301(d). Wife did not file a counter-affidavit. One month

later, Husband filed a praecipe to transmit the record. The trial court

scheduled a case management conference for December 23, 2014.

      Wife did not appear at the scheduled conference, causing it to be

rescheduled. Husband subsequently filed a petition for bifurcation alleging

that Wife had evidenced an intent to delay the divorce proceedings. Wife did

not respond to the petition, and the trial court scheduled a hearing on the

petition for April 2, 2015.

      On March 30, 2015, Wife’s counsel petitioned the trial court to

withdraw as counsel. In his petition, counsel asserted that while Wife had

retained his services in this matter, she had subsequently refused to sign a

fee agreement. Furthermore, he asserted that he had not been able to

communicate with Wife and that Wife had appeared to have abandoned this

matter.

      At the April 2 hearing, counsel testified that he had not heard from

Wife since “the early part of the fall[, a]t which time she indicated she was


                                        -2-
J-A12018-16


going to get replacement counsel.” N.T., Hearing, 4/2/15, at 3. Counsel

further testified that the phone numbers Wife had provided him no longer

worked, and that he had had no direct contact with her for several months.

See id.

      The trial court granted counsel’s petition to withdraw and proceeded to

hold a hearing on Husband’s petition to bifurcate. After hearing from

Husband and his counsel, the trial court granted the petition to bifurcate.

The order was filed on April 8.

      Wife filed a pro se petition for reconsideration of the bifurcation order.

After Husband filed an answer, the trial court denied reconsideration. On

June 15, 2015, the trial court entered the bifurcated divorce order from

which Wife timely appealed.

      On appeal, Wife first contends that the Court of Common Pleas of

Delaware County did not have jurisdiction to enter a divorce of an Indian

wedding. “It is well-settled that a party may either expressly or impliedly

consent to a court’s personal jurisdiction.” Wagner v. Wagner, 768 A.2d
1112 (Pa. 2001). Here, Wife consented to personal jurisdiction of the Court

of Common Pleas of Delaware County when she filed an answer to

Husband’s complaint in which she requested relief in the form of a no-fault

or fault divorce.

      Wife seeks to cast her argument as a challenge to subject matter

jurisdiction. However, the courts of common pleas have subject matter


                                     -3-
J-A12018-16


jurisdiction over divorce proceedings so long as one party to the marriage

has resided in Pennsylvania for the six months prior to the filing of the

complaint. See Sinha v. Sinha, 834 A.2d 600, 603 (Pa. Super. 2003); 23

Pa.C.S.A. § 3104(b). Wife therefore attempts to re-cast her argument as

one based upon comity with India. However, as the trial court notes, there is

no evidence of record to support a finding that a divorce proceeding has

been initiated in India. In fact, Wife has not even pled the existence of such

a proceeding; she has merely pled that a support proceeding was

commenced against Husband in India. Under these circumstances we

conclude that the trial court properly exercised jurisdiction over the

complaint filed by Husband.

      Wife next argues that the trial court erred in granting the petition to

bifurcate in absentia. She contends that she was prejudiced by the entry of

the order without an opportunity to object to or demand conditions

precedent to the entry of a bifurcated divorce. Wife highlights the trial

court’s admittedly troubling failure to abide by local and state rules of

procedure regarding notice and time to respond to the petition to withdraw.

However, she does not identify, even in argument, any particular prejudice,

outside of vague categories of possible prejudice, that she suffered from

bifurcation. As for the content of any allegedly beneficial condition

precedent, we are left to our own imagination. As such, we cannot conclude

that the trial court erred in granting the petition to bifurcate.


                                      -4-
J-A12018-16


      We also note that Husband alleged in his petition to bifurcate that Wife

may have been engaged in dilatory conduct in this matter. See Petition for

Bifurcation, filed 2/4/15, at ¶¶ 12-34. Combined with Wife’s counsel’s

testimony that he had had no communication with her for approximately six

months, see N.T., Hearing, 4/2/15, at 3-4, the trial court was presented

with a possible abuse of the system. As such, it was entitled to impose

severe sanctions to gain control over the case. See Hein v. Hein, 717 A.2d
1053, 1056 (Pa. Super. 1998).

      We again highlight the fact that Wife has not identified with any

particularity the prejudice she has suffered. In any event, the fact that Wife

has possibly suffered prejudice due to her own failure to participate in the

litigation is not an error that can be laid at the foot of the trial court. Due

process does not require the mollification of parties who engage in obdurate

or dilatory conduct. At this time, Wife still has the ability to protect any of

her   economic   interests   by   participating   in   the   bifurcated   equitable

distribution proceedings in a timely manner. There is no indication that

either party is in ill health, or that marital property is in danger of being

repossessed. Wife’s second issue on appeal therefore merits no relief.

      In her third and fourth arguments, Wife contends that the trial court

erred in entering the bifurcation order without providing for conditions

precedent such as preservation of “medical benefits, survivor and/or annuity

benefits in certain retirement funds, and failed to shield marital property


                                      -5-
J-A12018-16


from any potential judgment creditors.” Appellant’s Brief, at 17. Once again,

we note that Wife has not specifically identified the existence of any problem

that she would have required protection from in the bifurcation order. There

is no indication of a lack of health care coverage, nor is there any indication

of actions taken by creditors that threaten marital property. Furthermore, as

noted previously, there is no indication of ill-health on the part of either

Husband or Wife. At this point, the greatest danger posed to Wife’s interests

in such assets or entitlements flows from Wife’s dilatory conduct in this

proceeding. If she proceeds diligently in equitable distribution, it is unlikely

she will suffer any negative consequences. And, as noted previously, any

such negative consequences are the result of Wife’s failure to maintain any

participation with this action. Wife is thus due no relief on her third and

fourth issues.

      In her final issue, Wife contends that the trial court erred in not

granting her petition for reconsideration of the bifurcation order. However,

we have already concluded that the trial court was empowered to maintain

control over the proceedings in the face of dilatory conduct by a party. Here,

the trial court found that

      [Wife] had told her now prior counsel, … six (6) months before
      the April 2, 2015 hearing date that she was retaining new
      counsel, but failed to do so within half a year’s time. [Wife]
      refused to communicate with her prior counsel, failed to file a
      responsive pleading and has a history of simply failing to show
      up at court proceedings without so much as notifying the [t]rial
      [c]ourt or opposing counsel beforehand. In essence, [Wife]
      treats pleading responses as “optional” and scheduled court

                                     -6-
J-A12018-16


      dates as “dress rehearsals,” thus wasting precious judicial
      resources and erroneously concluding that new dates and second
      chan[c]es will be given as of right.

Trial court opinion, 8/28/15, at 9.

      The trial court’s findings are supported by the record, and thus the

trial court’s decision to not reward Wife’s dilatory behavior was reasonable.

Wife has no one to blame but herself for any negative consequences flowing

from her conduct. We cannot hold as a matter of law that Wife was entitled

to reconsideration of the bifurcation order, and therefore Wife’s final issue

merits no relief.

      Order affirmed. Jurisdiction relinquished.

      President Judge Emeritus Bender joins the memorandum.

      President Judge Emeritus Stevens did not participate.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2016




                                      -7-